Citation Nr: 0607108	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for Dysthymia.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision, and was remanded in 
April 2004.  In October 2005, a rating decision increased the 
veteran's rating for Dysthymia from 30 percent to 70 percent.


FINDINGS OF FACT

1.  The evidence of record fails to show that the veteran's 
diagnosed Dysthymia has caused total occupational and social 
impairment.

2.  The veteran has flexion in his lumbar spine to 70 degrees 
without pain, and to 90 degrees with pain, he has 30 degrees 
of extension, and he has 40 degrees of lateral bend; there is 
no evidence of muscle spasm or guarding that is severe enough 
to result in an abnormal gait or abnormal spinal contour.

3.  The veteran has not been prescribed bed rest by a doctor 
due to incapacitating episodes of back pain. 

4.  The evidence shows that the veteran has at most moderate 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 70 percent for a 
Dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9433 
(2005).

2.  Criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5292, 5293 
(2001); 38 C.F.R. § 4.71a, DC 5243; 4.124a, DC 8520 (2005).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Dysthymia

The current rating schedule for mental disorders is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and mental disorders are specifically 
rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-
9440.  

The veteran is currently assigned a 70 percent disability 
rating, which is assigned for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are 
intended to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Rating Schedule.  Instead, VA must consider 
all symptoms of a veteran's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.

While the veteran is clearly affected by his Dysthymia, it is 
not so severe as to warrant a total disability rating.  VA 
examinations in January 2003 and August 2005 have shown no 
hallucinations, delusions, suicidal ideations or homicidal 
ideations.  The veteran was well oriented to time, person, 
and place in 2005 and he was able to maintain his personal 
hygiene and attend to his activities of daily living.  No 
panic attacks were noted, and the veteran did not show any 
memory loss or impairment.  The rate of the veteran's speech 
was increased, but he was coherent and logical.  While the 
veteran has been noted to have considerable anger, it has not 
manifested in an overtly physical way so as to pose a danger 
to the veteran or others, but rather manifests in the form of 
shouting.  In 2003, it was noted that the veteran exhibited 
fair impulse control.

The two examiners have assigned Global Assessment of 
Functioning (GAF) scores between 50 and 55.  A GAF 
designation, as set out in the DSM-IV, is based on a scale 
reflecting the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.  A GAF score between 31 and 40 is assigned for some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure or irrelevant); or for major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school; a GAF score between 41 and 50 is 
assigned for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or for any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); and a 
GAF score between 51 and 60 is assigned for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or for moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  The Board notes that the 
symptoms become milder as the GAF score gets higher.  See id.  
As such, a score of 50 represents a considerably milder 
manifestation of the aforementioned symptoms than a score of 
41 would.  

VA treatment records also fail to show symptomatology of the 
veteran's Dysthymia that is more severe than what was noted 
at the veteran's VA examinations. 

In March 2003, a private physician indicated that the veteran 
was physically aggressive with his wife and neighbor and had 
very low tolerance levels.  He concluded that the veteran was 
a real threat to others and was unable to engage in any 
gainful activity.  The doctor indicated that his highest GAF 
is 31-40, and opined that the overall prognosis is very poor, 
with substantial improvement unlikely to occur.

VA treatment records and examination reports also show that 
the veteran is aggressive and has trouble with his temper, 
but they show the symptoms to be of a lesser severity than 
the symptoms portrayed by this private physician. 

The Board notes that the veteran has not worked in several 
years, as his back disability has forced him to quit several 
jobs; however, he is currently taking classes to obtain a 
degree in electrical engineering as part of a vocational 
rehabilitation program.  As such, while the veteran may not 
be presently employed, he is not totally occupationally 
impaired.  Additionally, the VA examiners' GAF scores reflect 
that the veteran's symptomatology is moderate to serious, but 
the scores do not show symptoms such as persistent delusions 
which are needed for a total disability rating.  The 
veteran's private physician assigned a GAF denoting more 
serious symptoms, but even a GAF score between 31 and 40 only 
denotes major impairment in things such as work and family 
relations, stopping short of suggesting total impairment.  
The veteran splits his time living with his mother and wife, 
and therefore has some social interaction.  As such, it 
cannot be concluded that the veteran is totally socially 
impaired.  Accordingly, the Board finds that the veteran is 
not totally occupationally and socially impaired; and, 
therefore, a rating in excess of 70 percent for Dysthymia is 
denied.

Intervertebral Disc Syndrome (IVDS)

During the course of this appeal, the criteria for evaluating 
IVDS changed twice.  The first occurred in September 2002, 
and the second in September 2003.  The September 2003 changes 
to the evaluation of spine disabilities did not include any 
changes to the formula for evaluating IVDS that had become 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.

In this decision, the Board will consider all the criteria in 
effect through out the appeal period, (2001 to the present).  
However, the new criteria are to be applied only as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  Nevertheless, regardless of the 
criteria used, the evidence fails to show that a rating in 
excess of 20 percent currently assigned is warranted.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate IVDS, with recurrent 
attacks; while a 40 percent rating was assigned for severe 
IVDS manifested by recurring attacks, with intermittent 
relief.  Also at that time, the rating criteria under 
Diagnostic Code 5292, provided for a 10 percent evaluation 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation for moderate limitation of motion, and a 
40 percent evaluation for severe limitation of motion.  

A VA treatment note from May 2001 reflected that the veteran 
had normal preservation of vertebral body height and 
intervertebral disc spaces.

At a VA examination in January 2003, the veteran complained 
of constant lower back pain which radiated down to his right 
thigh.  He denied fecal or urinary incontinence, and the 
examiner found that the veteran was independent in his 
activities of daily living.  The veteran had flexion of his 
lumbar spine to 70 degrees at which point it became painful, 
but the veteran was not further limited by pain, fatigue, 
weakness, or lack of endurance, and with pain he had normal 
flexion to 90 degrees.  The examiner also noted that the 
veteran had extension to 30 degrees, and lateral bending to 
the right and left of 40 degrees.  No ankylosis was found.  

The veteran was examined a second time in April 2005.  The 
veteran's gait was normal, and no ankylosis was noted.  The 
examiner attempted to measure the veteran's range of motion, 
but due to poor effort on the part of the veteran (including 
refusal to do perform several motions), the examiner was 
unable to record any measurements.  Given the lack of effort, 
the examiner was also unable to comment on any functional 
loss due to pain or due to weakness, fatigability, or lack of 
endurance following repetitive use.  The examiner also 
observed that while the veteran reported being unable to take 
his tennis shoes off at the beginning of the examination, 
following the examination, the veteran got his jeans on with 
no problems and put his tennis shoes on with a pain free 
facial expression.  Nevertheless, the examiner concluded that 
IVDS was present.

While the veteran has complained of constant back pain, he 
has not been prescribed bed rest for it.  Additionally, the 
evidence of record fails to show significant limitation of 
motion, and the veteran's gait is normal.  As such the Board 
finds that the veteran has, at most, moderate IVDS under the 
old rating criteria.  Likewise, were the veteran to be 
evaluated under Diagnostic Code 5292 for limitation of 
motion, his impairment most nearly approximates only slight 
limitation, which obviously would not provide a basis for an 
increased rating.  

As noted above, the Board will also consider whether a higher 
rating is available under the current rating schedule, which 
directs that IVDS (preoperatively or postoperatively) should 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

If not evaluating based on incapacitating episodes, ratings 
are based on the range of motion of the spine.  The highest 
ratings available for limitation of motion require the 
presence of ankylosis (defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987))).  As 
discussed above, the veteran has nearly full range of motion 
of his spine, and no ankylosis was found by either the 
January 2003 or April 2005 VA examinations.

In the absence of ankylosis, a 10 percent rating is assigned 
under the current criteria when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; where the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; where muscle spasm, guarding, or localized 
tenderness is present does not result in abnormal gait or 
abnormal spinal contour; or where there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; where the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, where there is muscle spasm or guarding that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is to 30 degrees or less.  

For VA compensation purposes, normal forward flexion 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

As noted above, the range of motion of the veteran's back at 
the January 2003 examination showed 70 degrees of flexion 
without pain, 30 degrees of extension, and 40 degrees of 
bending laterally.  An examiner attempted to obtain updated 
ranges of motion at subsequent VA examinations, but the 
veteran was uncooperative.

Additionally, the examiner in April 2005 found the veteran's 
posture, head position and gait to all be normal; there were 
no abnormal spinal curvatures noted (including scoliosis, 
reversed lordosis, and abnormal kyphosis); and no muscle 
spasm was noted. 

As such, the Board finds that a basis has not been presented 
under the current rating schedule to assign a rating in 
excess of 20 percent for the orthopedic manifestations of the 
veteran's low back disability.  Indeed, this only meets the 
criteria for a 10 percent rating.  
 
In addition to the orthopedic manifestations of the veteran's 
low back disability, the Board must also evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Note (1).

A 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve; while a 20 percent rating is assigned 
for moderated incomplete paralysis of the sciatic nerve. 
38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

At the January 2003 VA examination, the examiner found no 
atrophy of the lower extremities and sensation was intact.  
The veteran scored 5/5 on the manual muscle test, and his 
deep tendon reflexes were +2 patellar and +2 Achilles.  Both 
Lasegue's and straight leg raise tests were negative.

At the April 2005 examination, no difference was noted in the 
measurements of the right and left lower extremities either 
at mid-calf or mid thigh.  Motor tests of the lower 
extremities were 5/5 on the left side and either 4/5 or 5/5 
on the right side, and the detailed sensory examination of 
the lower extremities was normal for vibration, pain 
(pinprick), light tough and position sense bilaterally.  
Reflexes were also normal bilaterally.  

The veteran also underwent a VA examination of his peripheral 
nerves in April 2005, where the examiner found no motor 
deficit, power deficit, or atrophy, and noted that the 
veteran's tone was normal in all four extremities without 
involuntary movements.  Upon sensory examination, there was 
decreased pinprick at the L4 dermatome in the right level, 
and straight leg raising at 90 degrees elicited pain in the 
lower back region.  The examiner concluded that the veteran 
had lumbar discogenic disease with subjective pain and 
numbness in the right lower extremity without fulfilling all 
the objective criteria of active radiculopathy.

The veteran underwent an examination in August 2005 to 
determine if there was any neurological complication related 
to his lower back disability.  The examiner noted complaints 
of pain and numbness in his right lower extremity, and 
indicated that the electrodiagnostic test suggested right S1 
radiculopathy.  Accordingly, the examiner opined that it was 
as likely as not that the veteran had mild S1 radiculopathy.

Given the examiner's conclusion based on the 
electrodiagnostic test, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to a 10 percent rating for mild incomplete paralysis of the 
right sciatic nerve.  Nevertheless, since the veteran is not 
entitled to a rating in excess of 10 percent for the 
orthopedic manifestation of his back disorder, this does not 
provide a basis for a rating in excess of the 20 percent he 
is currently assigned.  

The Board will also consider whether a higher rating is 
available based on incapacitating episodes in lower back 
pain.  An incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  The current rating 
schedule for IVDS is based on the number of incapacitating 
episodes a person has in a 12 month period.  38 C.F.R. 
§ 4.71a, DC 5243.

A 20 percent rating is assigned for incapacitating episodes 
with a total duration of between 2 and 4 weeks; a 40 percent 
rating is assigned for incapacitating episodes with a total 
duration of between 4 and 6 weeks; and a 60 percent rating is 
assigned for incapacitating episodes with a total duration of 
at least 6 weeks.

At the VA examination in April 2005, the examiner noted that 
while the veteran had IVDS, no medical certificates had been 
issued for strict bed rest.

Without prescribed bed rest, no rating may be granted in this 
case for incapacitating episodes.  Accordingly, the veteran's 
claim for a rating in excess of 20 percent for a low back 
disability is denied.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2004.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.  Additionally, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records have been obtained, as have two letters 
from the veteran's private doctor.  The veteran has also been 
provided with several orthopedic and psychiatric VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, he was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.







ORDER

A rating in excess of 70 percent for Dysthymia is denied.

A rating in excess of 20 percent for a low back disability is 
denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


